DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-18 filed on May 24, 2022 are pending, claims 1, 2, 5, 7, 8, 11, 13, 14, and 17 are amended, claims 19-21 are new and claims 3, 4, 9, 10, 15 and 16 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant’s arguments, see pg. 6-7, filed May 24, 2022,  with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, 11-14 and 17-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 7 and 13 recite the limitation "the" in line 11, 13 and 13 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 2, 5-6, 8, 11-12, 14 and 17-21 are similarly rejected based upon claim dependency to claims 1, 7 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 11-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (3GPP TSG RAN WG1#92, Athens, Greece, February 26th – March 2nd, 2018, R1-1803328, hereinafter "Nokia") in view of  Yoon et al.(US 2021/0105111 A1, PCT filed on April 2018, hereinafter "Yoon").
Regarding claim 1, Nokia discloses a method for information determination, comprising:
receiving, by a terminal device, first configuration information from a network device, the first configuration information being used for configuring a set of non-periodic Channel State Information-Reference Signal (CSI-RS) resources (Nokia, pg. 10 & 11 UE procedure for receiving downlink reference signals (i.e. first configuration information), through higher layer signaling of QCL-Info-AperiodicReportingTrigger which contains a list of references to TCI-RS-SetConfig's for the aperiodic CSI-RS resources associated with the CSI triggering state), wherein respective non-periodic CSI-RS resources of the set are quasi co-located with respect to a first Quasi Co-Location (QCL) parameter (Nokia, pg. 11 QCL-Info-AperiodicReportingTrigger which contains a list of references to TCI-RS-SetConfig's for the aperiodic CSI-RS resources associated with the CSI triggering state), wherein the first configuration information is further used for configuring a first indication parameter corresponding to the set of non-periodic CSI-RS resources (Nokia, pg. 11 the UE is indicated the quasi co-location configuration of quasi co-location RS source(s) and quasi co-location type(s), through higher layer signaling of QCL-Info-AperiodicReportingTrigger which contains a list of references to TCI-RS-SetConfig's (i.e. first indication parameter) for the aperiodic CSI-RS resources associated with the CSI triggering state), the first indication parameter is configured to indicate a usage of the set of non-periodic CSI-RS resources (Nokia, pg. 11 QCL-Info-AperiodicReportingTrigger which contains a list of references to TCI-RS-SetConfig's (i.e. first indication parameter) for the aperiodic CSI-RS resources associated with the CSI triggering state), the usage indicates CSI-RS resources for tracking (Nokia, pg. 10 CSI-RS for tracking), and Tracking Reference Signal-Info (TRS-Info) (Nokia, pg. 10 {QCL-TypeA and QCL-TypeD} configuration with SS/PBCH block if UE is not configured with CSI-RS with higher-layer parameter TRS-INFO), but does not explicitly disclose the first indication parameter is a parameter Tracking Reference Signal-Info (TRS-Info).
Yoon from the same field of endeavor discloses the first indication parameter is a parameter Tracking Reference Signal-Info (TRS-Info) (Yoon, [0018] frequency tracking using the high-density CSI-RS may be performed (i.e. TRS-Info), the UE may receive downlink control information including information indicating transmission (i.e. indication parameter) of an aperiodic CSI-RS from the BS. The downlink control information may include information indicating whether the aperiodic CSI-RS is the low-density CSI-RS or the high-density CSI-RS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified aperiodic CSI-RS disclosed by Nokia and aperiodic CSI-RS disclosed by Yoon with a motivation to make this modification in order to overall throughput of a radio communication system (Yoon, [0021]).	
Regarding claim 2, Nokia discloses wherein the first QCL parameter is QCL-TypeD, the OCL-TypeD being a OCL parameter about Spatial Rx parameter (Nokia, pg. 9 The quasi co-location types indicated to the UE are based on the higher layer parameter QCL-Type and may take one or a combination of the following types: QCL-TypeD: {Spatial Rx parameter}).
Regarding claim 5, Nokia discloses wherein first reference signals indicated by QCL information corresponding to respective non-periodic CSI-RS resources of the set are quasi co-located with respect to the first QCL parameter, the first reference signals being reference signals corresponding to the first QCL parameter (Nokia, pg. 10 & 11 UE should only expect may assume that the CSI-RS and the PDCCH DMRS transmitted in the CORESET are quasi co-located with QCL-TypeD. The UE shall assume DMRS and CSI-RS are transmitted on the same symbols only when they are spatially QCLed , For each aperiodic CSI-RS resource associated with each CSI triggering state, the UE is indicated the quasi co-location configuration of quasi co-location RS source(s) and quasi co-location type(s)); and/ or,
QCL information corresponding to each of the set of non-periodic CSI-RS resources indicates a same first reference signal, the first reference signal being a reference signal corresponding to the first QCL parameter (Nokia, pg. 10 & 11 UE should only expect may assume that the CSI-RS and the PDCCH DMRS transmitted in the CORESET are quasi co-located with QCL-TypeD. The UE shall assume DMRS and CSI-RS are transmitted on the same symbols only when they are spatially QCLed , For each aperiodic CSI-RS resource associated with each CSI triggering state, the UE is indicated the quasi co-location configuration of quasi co-location RS source(s) and quasi co-location type(s)); and/or,
QCL information corresponding to each of the set of non-periodic CSI-RS resources corresponds to a same Transmission Configuration Indicator State (TCI-State) (Nokia, pg. 10 & 11 UE should only expect may assume that the CSI-RS and the PDCCH DMRS transmitted in the CORESET are quasi co-located with QCL-TypeD. The UE shall assume DMRS and CSI-RS are transmitted on the same symbols only when they are spatially QCLed , For each aperiodic CSI-RS resource associated with each CSI triggering state, the UE is indicated the quasi co-location configuration of quasi co-location RS source(s) and quasi co-location type(s)).
Regarding claim 6, Nokia discloses wherein the QCL information is comprised in the TCI-State (Nokia, pg. 11 through higher layer signaling of QCL-Info-AperiodicReportingTrigger which contains a list of references to TCI-RS-SetConfig's for the aperiodic CSI-RS resources associated with the CSI triggering state).
Regarding claims 7-8 and 11-12, these claims recite "an apparatus for information determination comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions" (Yoon, Fig. 9 with 21 processor memory 22 and software [0128]) and that disclose similar steps as recited by the method of claims 1-2 and 5-6, thus are rejected with the same rationale applied against claims 1-2 and 5-6 as presented above.
Regarding claims 13-14 and 17-18, these claims recite "an apparatus for information determination comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions" (Yoon, Fig. 9 with 11 processor memory 12 and software [0128]) and that disclose similar steps as recited by the method of claims 1-2 and 5-6, thus are rejected with the same rationale applied against claims 1-2 and 5-6 as presented above.
	Regarding claims 19-21, Nokia discloses wherein the first QCL parameter comprises QCLTypeA and QCL-TypeD, the TypeA being a QCL parameter about Doppler shift, Doppler spread, average delay and delay spread, and the QCL-TypeD being a QCL parameter about Spatial Rx parameter (Nokia, pg. 4 QCL types A: Doppler shift, Doppler spread, average delay, delay spread
QCL types B: Doppler shift, Doppler spread
QCL types C: average delay, Doppler shift
QCL types D: Spatial Rx).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415